UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
STATE OF NEW YORK et al.,

Plaintiffs,

-against- : ORDER

UNITED STATES DEPARTMENT OF : 19 Civ. 7777 (GBD)
HOMELAND SECURITY et al., :

Defendants.
a xX

GEORGE B. DANIELS, United States District Judge:

Defendants’ motion to stay proceedings in this case until the Second Circuit has rendered
a decision on Defendants’ appeals of this Court’s preliminary injunction orders, (ECF No. 121), is
DENIED.

Defendants’ deadline to respond to Plaintiffs’ complaint is extended from January 31, 2020
to February 14, 2020.

Should Defendants file a motion to dismiss Plaintiffs’ complaint, any response to such
motion is due by February 28, 2020, and any reply in further support of such motion is due by
March 6, 2020.

A conference is scheduled for March 17, 2020 at 10:30 am.

The Clerk’s Office is directed to close Defendants’ letter motion dated January 28, 2020,

(ECF No. 133), as moot.

Dated: New York, New York SO ORDERED.

January 31, 2020
hexa,, B.Dorahs

EGRGEB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
